               Case 7:20-po-03682 Document 1 Filed on 03/12/20 in TXSD Page 1 of 1
AO91 (Rev. 12/03) Criminal Complaint                                                AUSA

                             UNITED STATES DISTRICT COURT

                                          Southern District Of Texas McAllen Division

UNITED STATES OF AMERICA                                              CRIMINAL COMPLAINT
            vs.
                                                                        Case Number: 7:20-po-03682
Santos PEREZ-Castillo
IAE
Mexico 2001


         I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about           March 11, 2020         in           Hidalgo                County, in
the                            Southern District Of Texas                           defendant(s) did,
Being then and there an alien, did, knowingly and unlawfully enter the United States at a place other
than as designated by immigration officers;




in violation of Title            8          United States Code, Section(s)               1325(a)(1)
I further state that I am a(n)              Border Patrol Agent           and that this complaint is based on the
following facts:
Santos PEREZ-Castillo was encountered by Border Patrol Agents near Hidalgo, Texas on March 11,
2020. When questioned as to his citizenship, defendant stated that he was a citizen and national of
Mexico, who had entered the United States illegally on March 11, 2020 by rafting across the Rio
Grande River near the Hidalgo, Texas Port of Entry.


I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS
COMPLAINT ARE TRUE AND CORRECT.

Continued on the attached sheet and made a part of this complaint:               Yes            No

                                                                         /S/ Dubois, William Border Patrol Agent
                                                                         Signature of Complainant
                                                                         Dubois, William Border Patrol Agent
                                                                         Printed Name of Complainant
Sworn to before me and signed in my presence,
March 12, 2020                                                   at     McAllen, Texas
Date                                                                    City/State

J Scott Hacker                       U.S. Magistrate Judge
        Name of Judge                    Title of Judge                                 Signature of Judge
